               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

UNITED STATES OF AMERICA,
                                                      CR-19-50-GF-BMM
                    Plaintiff,
                                                             ORDER
vs.

LEAH MARIE GOGGLES, and PETE
ISAAC SMITH

                   Defendants.




      For the reasons stated in open court on October 10, 2019,

      IT IS ORDERED that Defendants Leah Marie Goggles and Pete Isaac Smith

(collectively “Defendants”)’s motion to exclude (Doc. 48) is DENIED.

      IT IS ORDERED that Defendants’ motion to compel (Doc. 44) is DENIED

as MOOT in light of the Government’s disclosures delivered to Defendants at the

end of the October 10, 2019 hearing.



                                        1
DATED this 10th day of October, 2019.




                               2
